ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
Tigua Enterprises, Inc.                       )      ASBCA Nos. 60152, 60816
                                              )
Under Contract No. W912DY-14-C-0026           )

APPEARANCE FOR THE APPELLANT:                        Francisco J. Ortega, Esq.
                                                      ScottHulse PC
                                                      El Paso, TX

APPEARANCES FOR THE GOVERNMENT:                      Michael P. Goodman, Esq.
                                                      Engineer Chief Trial Attorney
                                                     Garry L. Brewer, Esq.
                                                     Steven W. Feldman, Esq.
                                                      Engineer Trial Attorneys
                                                      U.S. Army Engineer District,·Huntsville

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.

       Dated: September 10, 2019


                                                  HEIDI L.p
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 60152, 60816, Appeals ofTigua
Enterprises, Inc., rendered in conformance with the Board's Charter.

      Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals